Exhibit 10.1

 



CANNABICS PHARMACEUTICALS INC.

CONSULTING AGREEMENT

 

THIS AGREEMENT is among CANNABICS PHARMACEUTICALS INC. a corporation organized
under laws of the State of Nevada, whose address is #3 Bethesda Metro Center,
Suite 700, Bethesda, Maryland 20814 (hereinafter referred to as the "Company");
and WEINBERG DALYO INC., an New York Corporation in good standing with an
address of 21 Sparrow Circle, White Plains, New York 10605 (hereinafter referred
to as the "Consultant").

 

WHEREAS, the Consultant is a Certified Public Accountant with over 30 years
executive Corporate experience in corporate finance and in the Bio-tech, life
science and medical device industries and adept at assisting businesses in
financial advisory, strategic business planning;

 

WHEREAS, the Consultant may, during the period of time covered by this
Agreement, present to the Company one or more plans to aid the Company in
achieving the Company's goals; and

 

WHEREAS, the Company recognizes that the Consultant is not in a position which
requires registration under either the Securities Act of 1933 (hereinafter "the
Act") or the Securities and Exchange Act of 1934 (hereinafter "the Exchange
Act"), underwriting, banking, is not an insurance Company, nor does it offer
services to the Company which may require regulation under federal or state
securities laws or licensing in the state of Israel; and

 

WHEREAS, the parties agree, after having a complete understanding of the
services desired and the services to be provided, that the Company desires to
retain Consultant to provide such assistance through its services for the
Company, and the Consultant is willing to provide such services to the Company;
and in light of his qualifications, to be its Chief Financial Officer (“CFO”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:

 

1. DUTIES AND INVOLVEMENT.

 

The Company hereby engages Consultant for coordination in executing an
agreed-upon plan, for aiding the company by his knowledge and experience as
agreed by both parties.

 

2. RELATIONSHIP AMONG THE PARTIES.

 

Consultant acknowledges that as CFO he is not, and will not, be responsible for
any management decisions on behalf of the Company, and may not at any time
commit the Company to any action. The Company represents that the consultant
does not have, through any means the power to control the Company, nor to
exercise any dominating influences over its management.

 

Consultant understands and acknowledges that this Agreement shall not create or
imply any agency relationship among the parties, and Consultant shall have no
authority to enter into any contracts or otherwise legally bind the Company.

1

 

Consultant’s relationship with the Company shall be that of an independent
contractor and not an employee. Consultant shall not be eligible for any
employee benefits, nor is the Company liable to make deductions from
consideration paid to Consultant for taxes, all of which will be Consultant’s
responsibility.

 

3. EFFECTIVE DATE, TERM AND TERMINATION.

 

This Agreement shall be effective on 15th day of March, 2015 and will continue
until 15th September, 2015. This Six Month Agreement can only be modified if
mutually agreeable and in writing.

 

4. OPTION TO RENEW AND EXTEND.

 

Company may renew this Agreement on the same terms by providing written notice
to Consultant at any time prior to the expiration hereof.

 

5. COMPENSATION AND PAYMENT OF EXPENSES

 

The Consultant shall be paid $4,000- monthly. In the event the company is
undergoing a limited cash flow, the Consultant shall in no event receive less
than $1,000 per month, the balance ($3,000-) to be paid in common shares of the
Company. In appreciation and recognition of the Consultant’s belief and faith in
the Company, the Company shall issue 90,000 shares of the company upon signing,
which amount represents the underage of $3,000 per month over the course of this
contract. If and when the Company is sufficiently funded to enable the full
monthly retainer of $4,000- prior to the expiration of this Contract, this full
allotment of shares is to remain with the Consultant as a token of gratitude.
The monthly invoice for the cash portion of this agreement will be issued to the
company by the consultant on a monthly basis for the previous month. Payment
will be made via a wire transfer within 5 days of the receipt of the invoice.

 

The Shares of Common Stock to be issued to Consultant shall be duly authorized
and validly issued, fully paid and no assessable, free of liens, encumbrances
and restrictions on transfer, and shall be issued in accordance with the
registration or qualification provisions of the Securities Act of 1933, as
amended, and any relevant securities laws or pursuant to valid exemptions there
from.

 

The Company’s Board of Directors has authorized the issuance of the Shares set
forth in this Section for consideration consisting of this Agreement and the
Services to be provided hereunder. The Company’s Board of Directors has
determined that the consideration received for the Shares, consisting of this
Agreement and the Services to be provided hereunder, is adequate. In rendering
its Services, Consultant will be using and relying on the information supplied
to it by the Company. The Company hereby represents that all information made
available to Consultant by the Company will be complete and correct in all
material respects and will not contain any untrue statement of material fact.

2

 

 

The Company agrees to pay for reasonable expenses, including lodging, meals, and
travel as necessary. All other expenses for the fulfillment of this Agreement
shall be borne by the Consultant, and by third parties engaged by it in
connection with the performance services provided for herein, after approval
from the Company.

 

6. SERVICES NOT EXCLUSIVE.

 

Consultant shall devote such of its time and effort necessary to the discharge
of its duties hereunder. The Company acknowledges that Consultant is engaged in
other business activities, and that it will continue such activities during the
term of this Agreement. Consultant shall not be restricted from engaging in
other business activities during the term of this Agreement.

 

7. CONFIDENTIALITY, NON-DISCLOSURE, NON-CIRCUMVENTION, NON-COMPETE

 

Consultant acknowledges that it may have access to confidential information
regarding the Company and its business. Consultant agrees that it will not,
during or subsequent to the term of this Agreement, divulge, furnish or make
accessible to any person (other than with the written permission of the Company)
any knowledge or information or plans of the Company with respect to the Company
or its business, including, but not by way of limitation, the products of the
Company, whether in the concept or development stage, or being marketed by the
Company on the effective date of this Agreement or during the term hereof.

 

a) Therefore, the parties mutually recognize that in the transaction of their
affairs each may learn from the other, including associates, the identity,
address and/or telephone and/or telefax and/or E-mail address and/or number of
clients, agents, brokers, buyers, sellers, financiers and/or bank or trust
contracts (hereinafter referred to as “Confidential Sources”) which the other
party has acquired by periods of investment in time, expense and effort. Now
therefore consideration of the mutual promises set forth herein, each party
covenants and agrees with the other as follows:

 

The parties hereto hereby contractually covenant, warrant, guarantee and agree
as follows: to irrevocably mutually covenant, as evidenced and acknowledged by
this memorization of their executions hereof, agree as follows:

 

b) Each of the signatories to the within contractual Agreement and their
employees, agents, associates, and/or any other parties with whom they maintain
a corporate or individual relationship, or who they may act as agents or
principals for, shall be deemed to be parties to the within Confidentiality,
Non-Circumvention, Non-Disclosure, Non-Compete, Agreement and shall be
contractually bound to full compliance with the letter, spirit and intent of the
within Agreement, and shall be fully bound by each and all of the terms,
covenants and conditions of this Agreement. All documents signed on behalf of a
corporation shall be deemed to be executed with full authority of the Board of
Directors.

 

c) The within Agreement is executed and affected by the parties as a
perpetuating guarantee and contractual agreement by the parties. Therefore, this
Agreement shall be in full force and effect commencing the date affixed herein
below and will during said term be applicable to any and all potential
transactions and/or proprietary information transmitted to or entertained by the
undersigned parties hereto.

3

 

 

d) The parties hereto covenant, warrant and agree not to circumvent the
interests, intentions, plans, and proposed undertakings of the party of the
other part or to enter upon a competitive path and/or effort, or to utilize any
of the proprietary information delivered into its custody, care and control or
that would in any fashion interfere with, conflict with, or diminish, the
possibility and/or probabilities of its success in any ventures, projects,
proposed acquisitions, financial undertakings, and/or other activities which
this office shall be a party to.

 

8. MISCELLANEOUS PROVISIONS

 

Section a Time. Time is of the essence of this Agreement.

 

Section b Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

 

Section c Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is Shabbat, a Jewish or a
legal US holiday, in which event the period shall begin to run on the next day
which is not Shabbat, a Jewish or legal US holiday, in which event the periods
shall run until the end of the next day thereafter.

 

Section d Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

 

Section e Pronouns and Plurals. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.

 

Section f Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section g Good Faith, Cooperation and Due Diligence. The parties here to
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent

 

Section h Savings Clause. If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

Section i Assignment. This Agreement may not be assigned by either party hereto
without the written consent of the other, but shall be binding upon the
successors of the parties.

4

 

 

Section j Arbitration. In the event of any controversy among the parties hereto
arising out of, or relating to, this Agreement, which cannot be settled amicably
by the parties, such controversy shall be settled by Arbitration. Both sides
shall choose a mutually agreed upon competent jurist from a short list and
informal Arbitration shall commence as expeditiously as possible. Either party
may institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within the District of
Columbia, and a decision of the matter submitted to the Arbitrator shall be
biding and enforceable against all parties in any Court of competent
jurisdiction. The prevailing party shall be entitled to all costs and expenses
with respect to such arbitration, including reasonable attorneys' fees. The
decision of the Arbitrator shall be final, binding upon all parties hereto and
enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.

 

Section k Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days'
written notice, to the other party.

 

Section l Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the State of Maryland, USA.

 

Section m Entire agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

 

Section n Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

 

Section o Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.

 

Section p Successors. The provisions of this Agreement shall be binding upon all
parties, their successors and assigns.

 

Section q Counsel. The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the date first referenced above.

 

 

COMPANY

 

/s/ Itamar Borochov

Itamar Borochov, Dir., on behalf of Cannabics Pharmaceuticals Inc.

 

 

 

CONSULTANT:

 

/s/ Dov Weinberg

Dov Weinberg, Dir., on behalf of WEINBERG DALYO INC.

 



6

 

